Citation Nr: 1519518	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to March 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2014, the Veteran underwent a VA back, neck, and knee examination.  At that time, the Veteran was diagnosed with lumbar strain, cervical strain with degenerative joint disease, and patellofemoral syndrome with degenerative joint disease of the left knee.  The examiner indicated a review of the Veteran's claim file had been performed.  In conclusion, the examiner stated the Veteran's claimed conditions were "less likely as not...incurred in or caused by event or injury in service."   In support of his opinion, the examiner stated, "page by page review of this veteran's SMR had absolutely no documentation for any," of the claimed conditions.  The opinion clearly did not consider the Veteran's credible reports of back, neck, and left knee pain dating from service to the present.  A medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing inadequacies, the Board has determined new examinations with medical opinions are warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his back, neck, and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner should state an opinion with respect to each back, neck and left knee disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his experiencing pain in service as a result of hard landings while parachuting.  

The Board notes the Veteran's DD-214 indicates he received the parachutist badge, and his reports of violent landings are consistent with his military occupation.  Therefore, the examiner must accept the Veteran's reports as credible, and provide a complete rationale which addresses his reports.  

If any required opinions cannot be provided, the examiner(s) should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




